          Case 5:21-cv-00237-G Document 9 Filed 05/25/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

DAVID DEAN WOODS,                           )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   Case No. CIV-21-237-G
                                            )
                                            )
SCOTT NUNN,                                 )
                                            )
      Respondent.                           )

                                        ORDER

      Petitioner David Dean Woods, a state prisoner, filed this action seeking federal

habeas relief pursuant to 28 U.S.C. § 2254. See Pet. (Doc. No. 1). In accordance with 28

U.S.C. § 636(b)(1), the matter was referred to Magistrate Judge Gary M. Purcell for

preliminary review.

      On April 28, 2021, Judge Purcell issued a Report and Recommendation (Doc. No.

8), in which he recommended the habeas petition be dismissed upon preliminary review

for failure to plead a cognizable habeas claim. In the Report and Recommendation, Judge

Purcell advised Petitioner of his right to object to the Report and Recommendation by May

18, 2021. Judge Purcell also advised that a failure to timely object would constitute a

waiver of the right to appellate review of the factual findings and legal conclusions

contained in the Report and Recommendation.

      As of this date, Petitioner has not submitted any objection to the Report and

Recommendation or sought leave for additional time to do so.
          Case 5:21-cv-00237-G Document 9 Filed 05/25/21 Page 2 of 2




                                   CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 8) is ADOPTED in its

entirety. This action is DISMISSED. A separate judgment shall be entered.

      IT IS SO ORDERED this 25th day of May, 2021.




                                          2
